SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-24688 G/O BUSINESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 76-0025986 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2202 Bluebonnet Drive Richardson, Texas 75082 (Address of Principal Executive Offices) (469) 233-6258 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:May 13, 2008 - 21,975,937 shares of common stock. G/O BUSINESS SOLUTIONS, INC. INDEX Page No. Part I Financial Information 2 Item 1. Financial Statements of G/O Business Solutions 2 Balance Sheets dated March 31, 2008 and December 31, 2007 (Unaudited) 3 Statements ofExpenses for the Three Months Ended March 31, 2008 and 2007 and from inception of development stage on August 15, 2006 to March 31, 2008 (Unaudited) 4 Statements of Cash Flows for the Three months Ended March 31, 2008 and 2007 and from inception of development stage on August 15, 2006 to March31, 2008 (Unaudited) 5 Notes to the Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T. Controls and Procedures 8 Part II Other Information 8 Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 10 Table of Contents PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. 2 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 ASSETS Current assets: Cash $ 877 $ 5,731 TOTAL ASSETS $ 877 $ 5,731 LIABILITIES Accounts payable $ 12,154 $ 750 Accounts payable - related party 4,746 4,746 Accrued interest - related party 12,931 12,009 Advances from stockholders 51,287 41,287 TOTAL CURRENT LIABILITIES 81,118 58,792 STOCKHOLDERS' DEFICIT: Preferred stock, $0.01 par value per share, 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value, 50,000,000 shares authorized; 21,975,937 and 21,625,937 shares issued and outstanding, respectively 219,759 216,259 Additional paid-in capital 3,514,166 3,339,166 Accumulated deficit prior to the development stage (3,518,748 ) (3,518,748 ) Deficit accumulated during the development stage (295,418 ) (89,738 ) Total stockholders’ deficit (80,241 ) (53,061 ) Total liabilities and stockholders’ deficit $ 877 $ 5,731 The accompanying notes are an integral part of these financial statements. 3 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 From inception of the development stage on August 15, 2006, through March 31, 2008 General and Administrative Expenses $ 205,680 $ - $ 205,680 Loss From Continuing Operations (205,680 ) - (205,680 ) Loss From Discontinued Operations - (49,174 ) (92,824 ) Loss Before Minority Interest (205,680 ) (49,174 ) (298,504 ) Minority Interest - - 3,086 Net Loss $ (205,680 ) $ (49,174 ) $ (295,418 ) Basic and Diluted: Loss From Continuing Operations $ (0.01 ) $ (0.00 ) Loss From Discontinued Operations (0.00 ) (0.00 ) Net Loss Per Share $ (0.01 ) $ (0.00 ) Basic and Diluted Weighted Average Shares 21,829,783 21,625,937 The accompanying notes are an integral part of these financial statements. 4 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 From inception of the development stage on August 15, 2006, through March 31, 2008 Cash flows from operating activities: Net loss $ (205,680 ) $ (49,174 ) $ (295,418 ) Net loss from discontinued operations and attributable to minority interest - 49,174 89,738 Net loss from continuing operations (205,680 ) - (205,680 ) Adjustments to reconcile net loss to cash used in operating activities: Stock issued for services 178,500 - 178,500 Changes in operating liabilities: Accounts payable and accrued expenses 12,326 - 12,326 Advances from stockholders 10,000 - 10,000 Net Cash used in continuing operations (4,854 ) - (4,854 ) Net cash used in discontinued operations - (4,990 ) (116,529 ) Net cash used in operating activities (4,854 ) (4,990 ) (121,383 ) Cash flows from investing activities: Net cash provided by investing activities from continuing operations - - - Net cash provided by investing activities form discontinued operations - - 7,260 Net cash provided by investing activities - - 7,260 Cash flows from financing activities: Net cash provided by financing activities from continuing operations - - - Net cash provided by financing activities form discontinued operations - 7,279 115,000 Net cash provided by financing activities - - 115,000 Net Increase (Decrease) In Cash (4,854 ) 2,289 877 Cash at Beginning of Period 5,731 14,507 - Cash at End of Period $ 877 $ 16,796 $ 877 Cash paid for: Interest $ - $ - $ 2,149 Income Taxes - - - Non-cash investing and financing activities: Disposition of Waterbury $ - $ - $ 688,847 The accompanying notes are an integral part of these financial statements. 5 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited interim financial statements of G/O Business Solutions, Inc. have been prepared in accordance with the accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in G/O's latest Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent year, 2007, as reported in Form 10-KSB, have been omitted. Operating results for the three months endedMarch 31, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008. NOTE 2 - GOING CONCERN As shown in the accompanying financial statements, G/O incurred net losses of$205,680 and net income of $66,690 for the quarter ended March 31, 2008and had a working capital deficit of $80,241 as of March 31, 2008. In addition, G/O ceased generating revenues and all operations in August 2007.These conditions raise substantial doubt as to G/O’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if G/O is unable to continue as a going concern. NOTE3 - ADVANCES FROM STOCKHOLDERS Stockholders of G/O have advanced funds to G/O to cover settlement of obligations and ongoing administrative expenses. The advances bear interest at a rate of 8.0 % per annum and were to originally mature prior to December 31, 2006. The note agreements were extended to mature on December 31, 2008. Total advances amounted to $51,287 and related accrued interest amounted to $12,931 at March 31, 2008. NOTE4- COMMON STOCK In February 2008, G/O issued 225,000 shares of common stock to its President and 125,000 shares of common stock to a consultantfor services provided. The shares were valued at $178,500 in total based upon the closing price of G/O shares on the date of grant. NOTE5- RELATED PARTY TRANSACTIONS G/O and SH Celera agreed in principle to terminate fees payable by the Company to SH Celera pursuant to the Facilities Administration and Operating Services Agreement between the two companies, effective April 30, 2007. SH Celera has committed to provide services to G/O at the discretion of the SH Celera board of directors. As ofMarch 31, 2008, the amount of accrued and unpaid fees due to SH Celera related to the Facilities Administration and Operating Services Agreement was $4,746. G/O uses office space provided by its President at no charge. Beginning in January 2008, G/O receives bookkeeping services from a company that is partially owned by its President. As of thedate of this report, G/O had paid the related party a total of $3,506 for bookkeeping services received during 2008. NOTE6- SUBSEQUENT EVENTS On April 1, 2008, the Companyborrowed $15,000 fromJohn Thomas Bridge and Opportunity Fund, LLP, its majority shareholder. The note bears interest at 8% and matures on December 31, 2008. 6 Table of Contents Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations During the quarters ended March 31, 2008 and 2007, our Company had losses of $205,680 and $49,174, respectively.
